

117 S1901 IS: To amend the Act of June 18, 1934, to reaffirm the authority of the Secretary of the Interior to take land into trust for Indian Tribes, and for other purposes.
U.S. Senate
2021-05-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 1901IN THE SENATE OF THE UNITED STATESMay 27, 2021Mr. Tester (for himself, Mr. Moran, Ms. Warren, Ms. Smith, Mr. Luján, Mr. Markey, Mr. Schatz, Mr. Wyden, Ms. Hirono, Mr. Kelly, Ms. Cortez Masto, and Mr. Heinrich) introduced the following bill; which was read twice and referred to the Committee on Indian AffairsA BILLTo amend the Act of June 18, 1934, to reaffirm the authority of the Secretary of the Interior to take land into trust for Indian Tribes, and for other purposes.1.Authority reaffirmed(a)ReaffirmationSection 19 of the Act of June 18, 1934 (48 Stat. 988, chapter 576; 25 U.S.C. 5129) (commonly known as the Indian Reorganization Act), is amended—(1)in the first sentence—(A)by striking The term and inserting Effective beginning on June 18, 1934, the term; and(B)by striking any recognized Indian tribe now under Federal jurisdiction and inserting any federally recognized Indian tribe; and(2)by striking the third sentence and inserting the following: In this Act, the terms Indian tribe and tribe mean any Indian or Alaska Native tribe, band, nation, pueblo, village, or community that the Secretary of the Interior acknowledges to exist as an Indian tribe..(b)Effective DateThe amendments made by subsection (a) shall take effect as if included in the Act of June 18, 1934 (48 Stat. 984, chapter 576; 25 U.S.C. 5101 et seq.) (commonly known as the Indian Reorganization Act), on the date of the enactment of that Act.